Citation Nr: 0114572	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) which found the veteran to be not competent to 
handle the disbursement of VA funds.  A copy of this decision 
should be provided to the current custodian of the veteran. 

In written argument submitted by the veteran's representative 
in April 2001, the representative appears to indicate that in 
light of the fact that the veteran has been found 
incompetent, it is not clear as to whether their 
representation of the veteran is "effective."  As the Board 
interprets the representative argument, the finding by the RO 
that the veteran is incompetent also raises a threshold 
question as to whether the veteran is competent to designate 
a representative.  The Board notes that, in general, a 
finding that a veteran is incompetent does not end his right 
to representation before the Board.  Further, the fact that 
the RO has found the veteran to be incompetent to handle VA 
funds does not imply that the Board (which will review this 
issue on a de novo basis) will, or should, find the veteran 
to be incompetent to handle the disbursement of VA funds.  
Consequently, the Board will defer resolution of this matter 
pending the development below.  38 C.F.R. § 14.631 (2000). 
   

REMAND

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  Where a reasonable doubt arises 
regarding a beneficiary's mental capacity to contract or to 
manage his own affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(c) and (d) (2000).

On preliminary review of the record, the Board must point out 
that medical statement received at the RO in April 1999 that 
formed the basis for the decision in this case is conclusory.  
It contains a statement by a medical professional that the 
veteran is incompetent to hand funds due to "Mental Illness 
and Institutional Commitment," a reference to the fact the 
veteran was found not guilty by reason of insanity and a 
diagnosis of schizophrenia, paranoid type.  The report 
contains no specific findings or history to support the 
conclusion that the veteran is incompetent to manage his 
funds, and the Board can not find elsewhere in the current 
record such support.  On the other hand, the record contains 
a number of rebuttal statements by the veteran.  These 
statements, on their face, contain nothing that would betray 
manifest indication of incompetence.  While the Board does 
not find or imply that the veteran's lay opinion is entitled 
to the same weight as that of the medical professional, the 
statements do serve to underscore the need for support for 
the medical opinion as to competence.  Given the high 
standard required by the governing regulations to support an 
adjudicative finding of incompetency, the Board believes 
further development is required.  In this regard, additional 
pertinent information appears available that has not been 
associated with the claims folder.  For example, the claims 
file does not indicate why the veteran was found not guilty 
by reason of insanity or why he is currently 
institutionalized.  This information should be obtained 
before the VA's final adjudication of this claim. 

The Board must also note that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran and 
his custodian to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to this claim.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured, including (but 
not limited to) treatment of the veteran 
at the Colorado Department of Human 
Services, a copy of the court order 
against the veteran and the medical 
evidence on which this decision was 
based.  The veteran and his custodian are 
asked to assist the RO in obtaining these 
records.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder. 

3.  Following the above development, the 
RO should determine whether a VA medical 
examination or opinion is required to 
decide the issue.  If the examination or 
opinion is deemed necessary, the veteran 
should be afforded a psychiatric 
examination, preferably by an examiner 
who has not previously seen the veteran, 
to provide an opinion as to the veteran's 
competency to handle VA funds.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should render an opinion regarding 
whether or not the veteran is competent 
to handle his funds.  The conclusion 
should be discussed with reasons for such 
conclusion. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




